Beck, J.
1. Grounds of a motion for a new trial alleging that the verdict was contrary to specified portions of the charge of the court are, in essence, merely complaints that the verdict was contrary to law. Atlanta Ry. &c. Co. v. Walker, 112 Ga. 725 (38 S. E. 107).
2. After careful examination of the grounds of the motion for a new trial complaining of the admission of evidence, and of the entire record in the case, it does not appear that the judge erred in refusing -to exclude the evidence the admission of which is complained of in those grounds.
3. There were no exceptions to any of the court’s instructions to the jury, and there was sufficient eviden.ee to support the verdict

Judgment affirmed.


All the Justices concur.